Citation Nr: 0828255	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  07-16 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from August 1954 to August 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 decision by the RO which 
denied service connection for bilateral defective hearing and 
tinnitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The veteran contends that he was exposed to loud engine noise 
and exhaust while working in the motor pool and driving 
trucks in service, and believes that his current hearing 
problems are related, at least in part, to service.  The 
veteran reported that he had chronic problems with his ears 
in service and was told that he had punctured both ear drums, 
but that he was not given any medical treatment during 
service.  The veteran acknowledged that while he worked in 
noisy environments subsequent to service, he believed that 
his current hearing problems and tinnitus had their onset in 
service.  

The evidence of record includes several private medical 
records showing treatment for chronic ear problems from 1999 
to the present.  The medical reports showed no complaints, 
treatment, abnormalities, or diagnosis of tinnitus or 
sensorineural hearing loss.  A treatment note dated in 
November 2002, showed that the veteran specifically denied 
any tinnitus.  A report dated in September 2003, noted a 
history of right modified radical mastoidectomy for 
cholesteatoma in the late 1970's; left atticotomy and 
tympanoplasty in 1986, and tympanotomy with atticotomy 
revision and tympanoplasty in 1994.  The records did not 
reflect any history of chronic ear problems prior to the late 
1970's.  

The evidence also includes a statement from a private 
physician (Dr. M.M.R.), dated in July 2006.  The physician 
indicated that the veteran had been a patient since 1993, and 
that a recent audiological evaluation in 1999 revealed a 
mixed type hearing loss, bilaterally.  The physician opined 
that the conductive portion of the veteran's hearing loss was 
related to his prior ear surgeries, and that some of his 
hearing loss was age related.  However, she opined that the 
veteran's sensorineural hearing loss was very likely related 
to acoustic trauma in service.  The physician did not offer 
any analysis or discussion as to the basis for her opinion 
nor did she indicate what, if any, portion of the veteran's 
hearing loss may be attributed to his post-service industrial 
noise exposure.  

The evidentiary record includes a May 1999 uninterpreted 
audiological evaluation report from a private hearing clinic.  
However, the audiologist did not provide specific numerical 
interpretations of the graft at relevant decibel levels.  See 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (the Board may 
not interpret graphical representations of audiometric data); 
see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As 
such, the Board is unable to determine whether the veteran 
has a hearing loss at present for VA purposes.  See 38 C.F.R. 
§ 3.385 (2007).

In order to establish service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Part of VA's duty to assist under VCAA is to provide the 
veteran with an examination if, as in this case, there is 
competent evidence of a current disability, and the evidence 
indicates that the current disability may be related to an 
event in service.  38 C.F.R. § 3.159(c)(4) (2007).  

In this case, the veteran has not been afforded a VA 
examination to determine the nature and etiology of any 
claimed hearing loss and tinnitus.  Therefore, one must be 
provided to him.  See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) [the duty to assist includes "the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one"].  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
AMC for the following action:  

1.  The AMC should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for any hearing 
problems and tinnitus since his discharge 
from service.  Thereafter, the AMC should 
attempt to obtain all identified records 
and associate them with the claims file.  
All attempts to procure records should be 
documented in the file.  If any records 
identified by the veteran cannot obtain, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
any unsuccessful efforts in this regard.  

2.  The veteran should be afforded a VA 
audiological evaluation to determine the 
nature and etiology of any identified 
hearing loss and tinnitus.  The claims 
folder must be made available to the 
examiner for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
All indicated tests and studies should be 
accomplished.  The audiologist should 
provide an opinion as to whether it is at 
least as likely as not that any existing 
hearing loss or tinnitus was caused by 
acoustic trauma in service.  The examiner 
should describe all findings in detail 
and provide a complete rationale for all 
opinions offered.  If the examiner is 
unable to render a determination as to 
the etiology, she/he should so state and 
indicate the reasons.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have an 
adverse effect on his claim.  

4.  After the requested development has 
been completed, the RO should 
readjudicate the claim based on all the 
evidence of record and all governing 
legal authority, including VCAA and 
implementing regulations, and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

